[ex1014ecobbassgnmtomgmt001.jpg]
EXHIBIT 10.14 Freddie Mac Loan Number: 504021311 Property Name: Rosemont at East
Cobb ASSIGNMENT OF MANAGEMENT AGREEMENT AND SUBORJ)INATION OF MANAGEMENT FEES
(Revised 7-12-2016) THIS ASSIGNMENT OF MANAGEMENT AGREEMENT AND SUBORDINATION OF
MANAGEMENT FEES ("Assignment") is made effective as of the 31st day of July,
2018, by and among STAR EAST COBB, LLC, a Delaware limited liability company
("Borrower"), · PNC BANK, NATIONAL ASSOCIATION, a national banking association
("Lender"), and STEADFAST MANAGEMENT COMPANY, INC., a California corporation
("Property Manager"). RECITALS: A. Borrower has requested that Lender make a
loan to Borrower ("Loan"). The Loan will be evidenced by a Multifamily Note
:from Borrower to Lender effective as of the date of this Assignment ("Note").
The Note is secured by, among other things, a Multifamily Loan and Security
Agreement ("Loan Agreement") and a Multifamily Mortgage, Deed of Trust, or Deed
to Secure Debt ("Security Instrument"), dated as of the date of this Assignment,
which grants Lender a lien on the property encumbered by the Security Instrument
("Mortgaged Property"). The Note, the Loan Agreement, the Security Instrument,
this Assignment and any of the other documents evidencing the Loan are
collectively referred to as the "Loan Documents". Other capitalized terms used
but not defined in this Assignment will have the meanings given to those tenns
in the Loan Agreement. B. Pursuant to a Management Agreement between Borrower
and Property Manager ("Management Agreement") (a true and correct copy of which
is attached as Exhibit B), Borrower employed Property Manager exclusively to
lease, operate and manage the Mortgaged Property, and Property Manager is
entitled to certain management fees ("Management Fees") pursuant to the
Management Agreement. C. Lender requires as a condition to the making of the
Loan that Borrower assign the Management Agreement and that Property Manager
subordinate its interest in the Management Fees in lien and payment to the Loan
as set forth below. For good and valuable consideration the parties agree as
follows: 1. Assignment of Management Agreement. As additional collateral
security for the Loan, Borrower conditionally transfers, sets over, and assigns
to Lender all of Borrower's right, title and interest in and to the Management
Agreement and all extensions and renewals. This transfer and assigmnent will
automatically become a present, unconditional assigmnent, at Lender's option,
upon a default by Borrower under the Note, the Loan Agreement, the Security
Instrument or any of the other Loan Documents ( each, an "Event of Default"),
and the failure of Borrower to cure such Event of Default within any applicable
grace period. 2. Subordination of Management Fees. The Management Fees and all
rights and privileges of Property Manager to the Management Fees are and will at
all times continue to be subject and unconditionally subordinate in all respects
in lien and payment to the Assignment of Management Agreement and Subordination
of Management Fees



--------------------------------------------------------------------------------



 
[ex1014ecobbassgnmtomgmt002.jpg]
lien and payment of the Loan Agreement, the Security Instrument, the Note, and
the other Loan Documents, and to any renewals, extensions, modifications,
assignments, replacements, or consolidations of the Loan Documents and the
rights, privileges, and powers of Lender under the Note, the Loan Agreement, the
Security Instrument, or any of the other Loan Documents. 3. Estoppel. Property
Manager and Borrower represent and warrant that all of the following are true as
of the date of this Assignment: (a) The Management Agreement is in full force
and effect and has not been modified, amended or assigned other than pursuant to
this Assignment. (b) Neither Property Manager nor Borrower is in default under
any of the terms, covenants or provisions of the Management Agreement and
Property Manager knows of no event which, but for the passage of time or the
giving of notice or both, would constitute an event of default under the
Management Agreement. (c) Neither Property Manager nor Borrower has commenced
any action or given or received any notice for the purpose of tenninating the
Management Agreement. (d) The Management Fees and all other sums due and payable
to the Property Manager under the Management Agreement have been paid in full.
4. Agreement by Borrower and Property Manager. Borrower and Property Manager
agree that if there is an Event of Default by Borrower ( continuing beyond any
applicable grace period) under the Note, the Loan Agreement, the Security
Instrument or any of the other Loan Documents during the tenn of this Assignment
or upon the occurrence of any event which would entitle Lender to terminate the
Management Agreement in accordance with the tenns of the Loan Documents, Lender
may tenninate the Management Agreement without payment of any cancellation fee
or penalty and require Property Manager to transfer its responsibility for the
management of the Mortgaged Property to a management company selected by Lender
in Lender's sole discretion, effective as of the date set forth in Lender's
notice to Property Manager. Following any such tennination, Property Manager
agrees to apply all rents, security deposits, issues, proceeds and profits of
the Mortgaged Property in accordance with Lender's written directions to
Property Manager. 5. Lender's Right to Replace Property Manager. If Lender, in
Lender's reasonable discretion, at any time during the term of this Assignment,
detennines that the Mortgaged Property is not being managed in accordance with
generally accepted management practices for properties similar to the Mortgaged
Property, Lender will deliver written notice to Borrower and Property Manager,
which notice will specify with particularity the grounds for Lender's
detennination. If Lender reasonably detennines that the conditions specified in
Lender's notice are not remedied to Lender's reasonable satisfaction by Borrower
or Property Manager within 30 days from receipt of such notice or that Borrower
or Property Manager have failed to diligently undertake correcting such
conditions within such 30-day period, Lender may direct Borrower to terminate
Property Manager as manager of the Mortgaged Property and tenninate the
Management Agreement without payment of any cancellation fee or penalty and to
replace Property Manager with a management company acceptable to Lender in
Lender's sole discretion pursuant to a management agreement acceptable to Lender
in Lender's sole discretion. Assignment of Management Agreement and
Subordination of Management Fees Page2



--------------------------------------------------------------------------------



 
[ex1014ecobbassgnmtomgmt003.jpg]
6. Receipt of Management Fees. Property Manager will not be obligated to return
or refund to Lender any Management Fees or other fee, commission or other amount
received by Property Manager prior to the occurrence of the Event of Default,
and to which Property Manager was entitled under the Management Agreement. If
the Property Manager receives any Management Fees after it has received notice
of an Event of Default, Property Manager agrees that such Management Fees will
be received and held in trust for Lender, to be applied by Lender to amounts due
under the Loan Documents. 7. Consent and Agreement by Property Manager. Property
Manager acknowledges and consents to this Assignment and agrees that Prope1ty
Manager will act in confonnity with the provisions of this Assignment and
Lender's rights under this Assignment or otherwise related to the Management
Agreement. If the responsibility for the management of the Mortgaged Property is
transferred from Property Manager in accordance with the provisions of this
Assignment, then Property Manager will fully cooperate in transferring its
responsibility to a new management company and complete such transfer no later
than 30 days from the date the Management Agreement is terminated. Further,
Property Manager agrees as follows: (a) It will not contest or impede the
exercise by Lender of any right Lender has under or in connection with this
Assignment. (b) It will give at least 30 days prior written notice to Lender of
its intention to terminate the Management Agreement or otherwise discontinue its
management of the Mortgaged Property, in the manner provided for in this
Assignment. (c) It will not amend any of the provisions or terms of the
Management Agreement without the prior consent of Lender. 8. Termination. When
the Loan is paid in full and the Security Instrument is released or assigned of
record, this Assignment and all of Lender's right, title and interest hereunder
with respect to the Management Agreement will tenninate. 9. Notices. (a) All
notices under or concerning this Assignment ("Notice") will be in writing. Each
Notice will be deemed given on the earliest to occur of: (i) the date when the
Notice is received by the addressee, (ii) the first Business Day after the
Notice is delivered to a recognized overnight courier service, with arrangements
made for payment of charges for next Business Day delivery, or (iii) the third
Business Day after the Notice is deposited in the United States mail with
postage prepaid, certified mail, return receipt requested. Addresses for Notice
are as follows: Ifto Lender: PNC Bank, National Association 26901 Agoura Road,
Suite 200 Calabasas Hills, California 91301 Attention: Loan Servicing Manager
Assignment of Management Agreement and Subordination of Management Fees Page 3



--------------------------------------------------------------------------------



 
[ex1014ecobbassgnmtomgmt004.jpg]
If to Borrower: STAR East Cobb, LLC c/o Steadfast Companies 18100 Von Karman
Avenue, Suite 500 Irvine, California 92612 Attention - General Counsel: Ana
Marie del Rio If to Property Steadfast Management Company, Inc. Manager: c/o
Steadfast Companies 18100 Von Kannan A venue, Suite 500 Irvine, California 92612
Attention - General Counsel: Ana Marie del Rio (b) Any party to this Assignment
may change the address to which Notices intended for it are to be directed by
means of Notice given to the other parties in accordance with this Section 9.
Each party agrees that it will not refuse or reject delivery of any Notice given
in accordance with this Section 9, that it will acknowledge, in writing, the
receipt of any Notice upon request by the other party and that any Notice
rejected or refused by it will be deemed for purposes of this Section 9 to have
been received by the rejecting party on the date so refused or rejected, as
conclusively established by the records of the U.S. Postal Service or the
courier service. 10. Governing Law; Consentto Jurisdiction and Venue. (a) This
Assignment will be construed in accordance with and governed by the laws of the
Property Jurisdiction. (b) Borrower and Property Manager agree that any
controversy arising under or in relation to this Assignment may be litigated in
the Property Jurisdiction. The state and federal courts and authorities with
jurisdiction in the Property Jurisdiction will have jurisdiction over all
controversies that may arise under or in relation to this Assignment. Borrower
and Property Manager irrevocably consent to service, jurisdiction and venue of
such comis for any such litigation and waive any other venue to which it might
be entitled by virtue of domicile, habitual residence or otherwise. However,
nothing in this Section 10 is intended to limit Lender's right to bring any
suit, action or proceeding relating to matters under this Assignment in any
court of any other jurisdiction. 11. Captions, Cross References and Exhibits.
The captions assigned to provisions of this Assignment are for convenience only
and will be disregarded in construing this Assigmnent. Any reference in this
Assignment to an "Exhibit" or a "Section," unless otherwise explicitly provided,
will be construed as referring, respectively, to an Exhibit attached to this
Assigmnent or to a section of this Assigmnent. All Exhibits attached to or
referred to in this Assignment are incorporated by reference into this
Assigmnent. 12. Number and Gender. Use of the singular in this Assigmnent
includes the plural, use of the plural includes the singular, and use of one
gender includes all other genders, as the context may require. 13. No
Partnership. This Assignment is not intended to, and will not, create a
paiinership or joint venture among the parties, and no party to this Assigmnent
will have the power or authority to bind any other party except as explicitly
provided in this Assigmnent. Assignment of Management Agreement and
Subordination of Management Fees Page4



--------------------------------------------------------------------------------



 
[ex1014ecobbassgnmtomgmt005.jpg]
14. Severability. The invalidity or unenforceability of any provision of this
Assigmnent will not affect the validity of any other provision, and all other
provisions will remain in full force and effect. 15. Entire Assignment. This
Assigmnent contains the entire agreement among the parties as to the rights
granted and the obligations assumed in this Assigmnent. 16. No Waiver; No Remedy
Exclusive. Any forbearance by a party to this Assigmnent in exercising any right
or remedy given under this Assigmnent or existing at law or in equity will not
constitute a waiver of or preclude the exercise of that or any other right or
remedy. Unless otherwise explicitly provided, no remedy under this Assignment is
intended to be exclusive of any other available remedy, but each remedy will be
cumulative and will be in addition to other remedies given under this Assignment
or existing at law or in equity. 17. Third Party Beneficiaries. Neither any
creditor of any party to this Assigmnent, nor any other person, is intended to
be a third party beneficiary of this Assignment. 18. Further Assurances and
Corrective Instruments. To the extent pennitted by law, the parties will, from
time to time, execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered, such supplements to this Assignment and such further
instruments as may reasonably be required for carrying out the intention of or
facilitating the perfonnance of this Assignment. 19. Counterparts. This
Assigmnent may be executed in multiple counterparts, each of which will
constitute an original document and all of which together will constitute one
agreement. 20. Indemnity. By executing this Assigmnent Borrower agrees to
indemnify and hold hannless Lender and its successors and assigns from and
against any and all losses, claims, damages, liabilities and expenses including
Attorneys' Fees and Costs, which may be imposed or incurred in connection with
this Assigmnent. 21. Costs and Expenses. Wherever pursuant to this Assigmnent it
is provided that Borrower will pay any costs and expenses, such costs and
expenses will include Lender's Attorneys' Fees and Costs. 22. Determinations by
Lender. In any instance where the consent or approval of Lender may be given or
is required, or where any detennination, judgment or decision is to be rendered
by Lender under this Assigmnent, the granting, withholding or denial of such
consent or approval and the rendering of such detennination, judgment or
decision will be made or exercised by Lender (or its designated representative)
at its sole and exclusive option and in its sole and absolute discretion and
will be final and conclusive, except as may be otherwise expressly and
specifically provided in this Assigmnent. 23. Successors and Assigns. This
Assignment will be binding upon and inure to the benefit of Borrower, Lender and
Property Manager and their respective successors and assigns forever. 24.
Secondary Market. Lender may sell, transfer and deliver the Note and assign the
Loan Agreement, the Security hlstrument, this Assignment and the other Loan
Documents to one or more investors in the secondary mortgage market
("Investors"). In com1ection Assignment of Management Agreement and
Subordination of Management Fees Page5



--------------------------------------------------------------------------------



 
[ex1014ecobbassgnmtomgmt006.jpg]
with such sale, Lender may retain or assign responsibility for serv1cmg the
Loan, including the Note, the Loan Agreement, the Security Instrument, this
Assigmnent and the other Loan Documents, or may delegate some or all of such
responsibility and/or obligations to a servicer including any subservicer or
master servicer, on behalf of the Investors. All references to Lender in this
Assignment will refer to and include any such servicer to the extent applicable.
25. Attached Exhibits. The following Exhibits, if marked with an "X" in the
space provided, are attached to this Assigmnent: Exhibit A Modifications to
Assignment Exhibit B Copy of Management Agreement IN WITNESS WHEREOF the
undersigned have executed this Assigmnent as of the date and year first written
above. [END OF PAGE- SIGN A TURES TO FOLLOW] Assignment of Management Agreement
and Subordination of Management Fees Page6



--------------------------------------------------------------------------------



 
[ex1014ecobbassgnmtomgmt007.jpg]
BORROWER: STAR EAST COBB, LLC, a Delaware limited liability company By:
Steadfast Apartment Advisor, LLC, a Delaware limited liability company, its
Manager By: Es:S~l~ JJ4 President Assignment of Management Agreement and
Subordination of Management Fees Page S-1



--------------------------------------------------------------------------------



 
[ex1014ecobbassgnmtomgmt008.jpg]
LENDER: PNC BANK, NATIONAL ASSOCIATION, a national banking association C
Assignment of Management Agreement and Subordination of Management Fees Page S-2



--------------------------------------------------------------------------------



 
[ex1014ecobbassgnmtomgmt009.jpg]
PROPERTY MANAGER: STEADFAST MANAGEMENT COMPANY, INC., a Cal' nia corporation
Assignment of Management Agreement and Subordination of Management Fees Page S-3



--------------------------------------------------------------------------------



 
[ex1014ecobbassgnmtomgmt010.jpg]
EXHIBIT A MODIFICATIONS TO ASSIGNMENT The following modifications are made to
the text of the Assignment that precedes this Exhibit. I. Section 3(a) is
deleted in its entirety and replaced with the following: (a) The Management
Agreement is in full force and effect and has not been modified, fil: amended or
assigned other than pursuant to this Assignment. There are no assignments of the
Management Agreement that remain in effect other than pursuant to this
Assignment. 2. Section 6 is deleted in its entirety and replaced with the
following: 6. Receipt of Management Fees. Manager will not be obligated to
return or refund to Lender any Management Fees or other fee, commission or other
amount received by Property Manager prior to the occurrence of the Event of
Default, and to which Property Manager was entitled under the Management
Agreement. If the Property Manager receives any Management Fees after it has
received notice of an Event of Default, Property Manager agrees that such
Management Fees will be received and held in trust for Lender, to be applied by
Lender to amounts due under the Loan Documents; provided, however, that nothing
herein shall prevent Property Manager from terminating the Management Agreement
in the event Propertv Manager is not paid all fees due to it under the
Management Agreement. Assignment of Management Agreement and Subordination of
Management Fees Page A-1



--------------------------------------------------------------------------------



 
[ex1014ecobbassgnmtomgmt011.jpg]
EXHIBITB MANAGEMENT AGREEMENT See Attached Assignment of Management Agreement
and Subordination of Management Fees Page B-1



--------------------------------------------------------------------------------



 
[ex1014ecobbassgnmtomgmt012.jpg]
PROPERTY l\1ANAGEMENT AGREEMENT THIS PROPERTY MANAGEMENT AGREEMENT (this
"Agreement'') is made and entered into as of May 21, 2015 (the "Effective
Date"), by and between STAR EAST COBB, LLC, a Delaware limited liability company
("Owner"), and STEADFAST MANAGEMENT COMP ANY, INC., a California corporation
("Manager"). ARTICLE 1 DEFINITIONS Section 1.1 Definitions. The following terms
shall have the following meanings when used in this Agreement: "Agreement" has
the meaning given in the introductory paragraph. "Annual Business Plan" has the
meaning given in Section 3.1 l(a). "Capital Budget" has the meaning given in
Section 3.11 (a). "Depository" means such bank or federally-insured or other
financial institution as Owner shall designate in writing. "Effective Date" has
the meaning given in the introductory paragraph. "Fiscal Year" means the
calendar year beginning January 1 and ending December 31 of each calendar year,
or such other fiscal year as determined by Owner and of which Manager is
notified in writing; provided that the first Fiscal Year of this Agreement shall
be the period beginning on the Effective Date and ending on December 31 of the
calendar year in which the Effective Date occurs. "Governmental Requirements"
has the meaning given in Section 3.14. "Gross Collections" means all amounts
actually collected as rents or other charges for use and occupancy of apartment
units and from users of garage spaces (if any), leases of other non­ dwelling
facilities in the Property and concessionaires (if any) in respect of the
Property, including furniture rental, parking fees, forfeited security deposits,
application fees, late charges, income from coin-operated machines, proceeds
from rental interruption insurance, and other miscellaneous income collected at
the Property; excluding, however, all other receipts, including but not limited
to 1 income derived from interest on investments or otherwise, proceeds of
claims on account of insurance policies (other than rental interruptions
insurance), abatement of taxes, franchise fees, and awards arising out of
eminent domain proceedings, discounts and dividends on insurance policies.
"Hazardous Materials" means any material defined as a hazardous substance under
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, the Resource Conservation and Recovery Act, or any state or local statute
regulating the storage, release, transportation or other disposition of
hazardous material, as any of those laws may have been amended to the date
hereof, and the administrative regulations promulgated thereunder prior to the



--------------------------------------------------------------------------------



 
[ex1014ecobbassgnmtomgmt013.jpg]
date hereof, and, whether or not defined as hazardous substances under the
foregoing Governmental Requirements, petroleum products (other than petroleum
products used in accordance with Governmental Requirements by Owner or its
tenants in the usual and ordinary course of their activities), PCBs and radon
gas. "Major Capital Improvements" has the meaning given in Section 3.6.
"Management Fee" has the meaning given in Section 4.1. "Manager" has the meaning
given in the introductory paragraph. "Operating Budget" has the meaning given in
Section 3.1 l(a). "Owner" has the meaning given in the introductory paragraph.
"Owner's Representative" has the meaning given in Section 2.2. "Pass-Through
Amounts" means fees and/or reimbursements for services provided to the Property
but not covered by the Management Fee, as described in Exhibit A attached hereto
and made a part hereof. "Property" means the multifamily apartment project
listed and described on Exhibit B attached hereto and made a part hereof.
"Security Deposit Account" has the meaning given in Section 5.1. "State" means
the state in which the Property is located. ARTICLE2 APPOINTMENT OF AGENCY AND
RENTAL RESPONSIBILITY Section 2.1 Appointment. Owner hereby appoints Manager and
Manager hereby accepts appointment as the sole and exclusive leasing agent and
manager of the Property on the terms and conditions set forth herein. Owner
warrants and represents to Manager that Owner owns fee simple title to the
Property with all requisite authority to hereby appoint Manager and to enter
into this Agreement. Section 2.2 Owner's Representative. Owner shall from time
to time designate one or more persons to serve as Owner's representative
("Owner's Representative':) in all dealings with Manager hereunder. Whenever the
approval, consent or other action of Owner is called for hereunder, such
approval, consent or action shall be binding on Owner if specified in writing
and signed by Owner's Representative. The initial Owner's Representative shall
be Ella S. Neyland, President. Any Owner's Representative may be changed at the
discretion of Owner, at any time, and shall be effective upon Manager's receipt
of written notice identifying the new Owner's Representative. 2



--------------------------------------------------------------------------------



 
[ex1014ecobbassgnmtomgmt014.jpg]
Section 2.3 Leasing. Manager shall perform ail promotional, leasing and
management activities required to lease apartment units in the Property.
Throughout the term of this Agreement, Manager shall use its diligent efforts to
lease apartment units in the Property. Manager shall advertise the Property,
prepare and secure advertising signs, space plans, circulars, marketing
brochures and other forms of advertising. Owner hereby authorizes Manager
pursuant to the terms of this Agreement to advertise the Property in conjunction
with institutional advertising campaigns and allocate costs on a pro rata basis
among the Properties being advertised (to the extent authorized by the Annual
Business Plan). All inquiries for any leases or renewals or agreements for the
rental of the Property or portions thereof shall be referred to Manager and all
negotiations connected therewith shall be conducted solely by or under the
direction of Manager. Manager is hereby authorized to execute, deliver and renew
residential tenant leases in its capacity as manager pursuant to this Agreement.
Manager is authorized to utilize the services of apartment locator services and
the fees of such services shall be operating expenses of the Property and, to
the extent paid by Manager, reimbursable by Owner. Section 2.4 Manager's
Standard of Care. Manager shall perform its duties under this Agreement in a
manner consistent with professional property management services. In no event
shall the scope or quality of services provided by Manager for the Property
hereunder be less than those generally perfo1med by professional property
managers of similar properties in the market area where the Property is located.
Manager shall make available to Owner the full benefit of the judgment,
experience, and advice of the members and employees of Manager's organization
with respect to the policies to be pursued by Owner in operating the Property,
and will perform the services set forth herein and such other services as may be
requested by Owner in managing, operating, maintaining and servicing the
Property. ARTICLE3 SERVICES TO BE PERFORMED BY MANAGER Section 3.1 Expense of
Owner. All acts performed by Manager in the performance of its obligations under
this Agreement shall be performed as an independent contractor of Owner, and all
obligations or expenses incurred thereby, shall be for the account of, on behalf
of, and at the expense of Owner, except as otherwise specifically provided in
this Article 3, provided Owner shall be obligated to reimburse Manager only for
the following: (a) Costs and Expenses. All costs and expenses incurred by
Manager, in its capacity as Manager pursuant to this Agreement, in connection
with the management and operation of the Property, including but not limited to
all compensation, including the cost of benefits, payable to the employees at
the Property and identified in the Operating Budget and taxes and assessments
payable in connection therewith and reasonable training, travel and expenses
associated therewith, all marketing costs, all collection and lease enforcement
costs, all maintenance and repair costs incurred in accordance with Section 3.5
hereof, all utilities and related services, all on-site overhead costs and all
other costs reasonably incurred by Manager in the operation and management of
the Property, excluding, however, all of Manager's general overhead costs,
including without limitation, all expenses incurred at Manager's corporate
headquarters and other Manager office sites other than the property management
office located at the Property (i.e., office expenses, long distance phone
calls, postage, copying, supplies, electronic 3



--------------------------------------------------------------------------------



 
[ex1014ecobbassgnmtomgmt015.jpg]
data processing and accounting expenses), general accounting and reporting
expenses for services included among Manager's duties under the Agreement; and
(b) Other. All sums otherwise due and payable by Owner as expenses of the
Property auth01ized to be incurred by Manager under the tenns of this Agreement
and the Operating Budget, including compensation payable under Section 4.1
hereof to Manager for its services hereunder. Manager may use employees normally
assigned to other work centers or part-time employees to properly staff the
Property, reduced, increased or emergency work load and the like including the
property manager, business manager, assistant managers, leasing directors, or
other administrative personnel, maintenance employees or maintenance supervisors
whose wages and related expenses shall be reimbursed on a pro rata basis for the
time actually spent at the Property. A property manager or business manager at
the Property and any other persons performing functions substantially similar to
those of a business manager, including but not limited to assistant managers,
leasing directors, leasing agents, sales directors, sales agents, bookkeepers,
and other administrative and/or maintenance personnel performing work at the
site, and on-site maintenance personnel, shall not be considered executive
employees of Manager. All reimbursable payments made by Manager hereunder shall
be reimbursed from funds deposited in an account established pursuant to Section
5.2 of this Agreement. Manager shall not be obligated to make any advance to or
for the account of Owner nor shall Manager be obligated to incur any liability
or obligation for the account of Owner without assurance that the necessary
funds for the discharge thereof will be provided by Owner. In the performance of
its duties as agent and manager of the Property, Manager shall act solely as an
independent contractor of Owner. All debts and liabilities to third persons
incurred by Manager in the course of its operation and management of the
Property shall be the debts and liabilities of Owner only, and Manager shall not
be liable for any such debt or liabilities, except to the extent Manager has
exceeded its authority hereunder. Section 3.2 Covenants Concerning Payment of
Operating Expenses. Owner covenants to pay all sums for reasonable operating
expenses in excess of gross receipts required to operate the Property upon
written notice and demand from Manager within five days after receipt of written
notice for payment thereof. Section 3.3 Employment of Personnel. Manager shall
use its diligent efforts to investigate, hire, pay, supervise and discharge the
personnel necessary to be employed by it to properly maintain, operate and lease
the Property, including without limitation a property manager or business
manager at the Property. Such personnel shall in every instance be deemed agents
or employees, as the case may be, of Manager. Owner has no right of supervision
or direction of agents or employees of Manager whatsoever; however, Owner shall
have the right to require the reassignment or tennination of any employee. All
Owner directives shall be communicated to Manager's senior level management
employees. Manager and all personnel of Manager who handle or who are
responsible for handling Owner's monies shall be bonded in favor of Owner.
Manager agrees to obtain and keep in effect :fidelity insurance in an amount not
less than Two Hundred Fifty Thousand Dollars ($250,000). All reasonable
salaries, wages and other compensation of personnel employed by Manager,
including so-called fringe benefits, worker's compensation, medical and health
insurance and the like, shall be deemed to be reimbursable expenses of Manager.
Manager may allow its employees who work at the Property and provide 4



--------------------------------------------------------------------------------



 
[ex1014ecobbassgnmtomgmt016.jpg]
services to the Property after normal business hours, to reside at the Property
for reduced rents (or rent fee as provided in the Operating Budget) in
consideration of their benefit to Owner and the Property, provided such reduced
rents are reflected in the Annual Business Plan. Section 3 .4 Utility and
Service Contracts. Manager shall, in its capacity as Manager pursuant to this
Agreement, at Owner's expense, enter into contracts for water, electricity, gas,
fuel, oil, telephone, vermin extermination, trash removal, cable television,
security protection and other services deemed by Manager to be necessary or
advisable for the operation of the Property. Manager shall also, in its capacity
as Manager to this Agreement, at Owner's expense, place orders for such
equipment, tools, appliances, materials, and supplies as are reasonable and
necessary to properly maintain the Property. Owner agrees to pay or reimburse
Manager for all expenses and liabilities incurred by reason of this Section
provided that such amounts are in accordance with the Operating Budget. Section
3.5 Maintenance and Repair of Propertv. Manager shall use diligent efforts to
maintain, at Owner's expense, the buildings, appurtenances and grounds of the
Property in good condition and repair, including interior and exterior cleaning,
painting and decorating, plumbing, carpentry and such other normal maintenance
and repair work as may be necessary or reasonably desirable taking into
consideration the amount allocated therefor in the Annual Business Plan. With
respect to any expenditure not contemplated by the Annual Business Plan, Manager
shall not incur any individual item ofrepair or replacement in excess of Five
Thousand Dollars ($5,000.00) unless authorized in writing by Owner's
Representative, except, however, that emergency repairs immediately necessary
for the preservation and safety of the Property or. to avoid the suspension of
any service to the Property or danger of injury to persons or damage to property
may be made by Manager without the approval of Owner's Representative. Owner
shall not establish standards of maintenance and repair that violate or may
violate any laws, rules, restrictions or regulations applicable to Manager or
the Property or that expose Manager to risk ofliability to tenants or other
persons. Manager shall not be obligated by this Section to perform any Major
Capital Improvements. Section 3.6 Supervision of Major Capital Improvements or
Repairs. When requested by Owner in writing or as set forth in an Approved
Business Plan, Manager or an affiliate thereof shall, in its capacity as Manager
pursuant to this Agreement, supervise the installation and construction of all
Maj or Capital Improvements to the Property where such work constitutes other
than normal maintenance and repair, for additional compensation as set forth in
a separate agreement. If Owner and Manager fail to reach an agreement for
Manager's additional compensation as provided in this Section 3.6, Owner may
contract with a third party to supervise installation or construction of Major
Capital Improvements. In such events, Manager may, in its capacity as Manager
pursuant to this Agreement, negotiate contracts with all necessary contractors,
subcontractors, materialmen, suppliers, architects, and engineers and may, in
its capacity as Manager pursuant to this Agreement, compromise and settle any
dispute or claim arising therefrom; provided only that Manager shall act in good
faith and in the best interest of Owner at all times and Owner shall approve all
contracts for such work. Manager will furnish or will cause to be furnished all
personnel necessary for proper supervision of the work and may assign personnel
located at the Property where such work is being performed to such supervisory
work (and such assignment shall not reduce or abate any other fees or
compensation owed to Manager 5



--------------------------------------------------------------------------------



 
[ex1014ecobbassgnmtomgmt017.jpg]
under this Agreement). For the purposes of this Agreement, the tenn "Major
Capital Improvements" shall mean work having an estimated cost of $25,000 or
rnore. Owner acknowledges that Manager, or an affiliate of Manager, may bid on
any such work, and that Manager, or an affiliate of Manager, may be selected to
perform part or all of the work; provided that if Manager desires to select
itself, or its affiliate to do any work, it shall first notify Owner of the
terms upon which it, or its affiliate, proposes to contract for the work, and
terms upon which the independent contractors have offered to perform, and shall
state the reasons for preferring itself, or its affiliate, over independent
contractors and Owner shall have fifteen days to disapprove Manager, or its
affiliate, and to request performance by an independent contractor. Only Owner
shall have the power to compromise or settle any dispute or claim arising from
work perfonned by Manager, or its affiliate; and it is expresslyuuderstood that
the selection of Manager, or its affiliate, will not affect any fee or other
compensation payable to Manager hereunder. Section 3. 7 Insurance. (a) Owner
Requirements. Owner agrees to maintain all fonns of insurance required by law or
by any loan requirements for the Property and as otherwise deemed by Owner to be
reasonable and necessary to adequately protect Owner and Manager, including but
not limited to public liability insurance, boiler insurance, fire and extended
coverage insurance, and burglary and theft insurance. All insurance coverage
shall be placed with such companies, in such amounts and with such beneficial
interest appearing theiein as shall be reasonably acceptable to Owner. Public
liability insurance shall be maintained in such amounts as Owner determines as
commercially reasonable or as otherwise required by its lenders or investors,
but in no case in an amount less than $5,000,000. Owner agrees to timely provide
evidence of required insurance to Manager, and acknowledges that if evidence of
insurance coverage is not timely furnished, Manager may, but shall not be
obligated to, obtain such coverage in its capacity as Manager pursuant to this
Agreement. Manager shall be named an additional insured on all Owner obtained
insurance. (b) Manager Requirements. Manager agrees to maintain, at its own
expense, public liability insurance in an amount not less than Two Million
Dollars ($2,000,000) and all other forms of insurance required by law and as
otherwise deemed by Owner and Manager to be reasonable and necessary to
adequately protect Ovroer and Manager, including but not limited to workers
compensation insurance, professional liability, employee practices, and fidelity
insurance. Manager agrees to timely provide evidence ofrequired insurance to
Owner and to name Owner as an additional insured on appropriate policies.
Manager shall use its diligent efforts to investigate and make a written report
to the insurance company as to all accidents, claims for damage relating to the
O\vnership, operation and maintenance of the Property, any damage or destruction
to the Property and the estimated cost of repair thereof, and shall prepare any
and all reports for any insurance company in connection therewith. All such
reports shall be timely filed with the insurance company as required under the
terms of the insurance policy involved. With the prior written approval of
Owner, Manager is authorized to settle any and all claims against insurance
companies arising out of any policies, including the execution of proofs of
loss, the adjustment of losses, signing of receipts and 6



--------------------------------------------------------------------------------



 
[ex1014ecobbassgnmtomgmt018.jpg]
collection ofmonies (no approval by Owner shall be required for the settlement
of claims of$5,000 or less). Manager is further authorized to contract for the
maintenance and repair of any damage or casualty in accordance with Section 3.6
above. Manager shall receive as an additional fee for such services that fee
designated in the loss adjustment as a general contractor's fee, provided that
insurance proceeds that exceed the cost of repairing the damage or restoring the
loss are available to pay such fees. In such event Manager shall be responsible
for all costs incurred by Manager in adjusting such loss m1d contracting for
repairs. (c) Loss or Liability Claims. Owner and Manager mutually agree for the
benefit of each other to look only to the appropriate insurance coverages in
effect pursuant to this Agreement in the event any demand, claim, action,
damage, loss, liability or expense occurs as a result of injury to person or
damage to property, regardless whether any such demand, claim, action, damage,
loss, liability or expense is caused or contributed to, by or results from the
negligence of Owner or Manager or their respective subsidiaries, affiliates,
employees, directors, officers, agents or independent contractors and regardless
whether the injury to person or damage to property occurs in and about the
Property or elsewhere as a result of the performance of this Agreement. Except
for claims that are covered by the indemnity contained in Section 3.7(d) below,
Owner agrees that Owner's insurance shall be primary without right of
subrogation against Manager with respect to all claims, actions, damage, loss or
liability in or about the Property. Nevertheless, in the event such insurance
proceeds are insufficient to satisfy (or such insurance does not cover) the
demand, claim, action, loss, liability or expense, Owner agrees, at its expense,
to indemnify and hold Manager and its subsidiaries, affiliates, officers,
directors, employees, agents or independent contractors harmless to the extent
of excess liability. For purposes of this Section 3.7(c), any deductible amount
under any policy of insurance shall not be deemed to be included as part of
collectible insurance proceeds. ( d) Indemnification. Notwithstanding anything
contained in this Agreement to the contrary, Owner shall defend, indemnify, and
hold harmless Manager and its representative subsidiaries, affiliates, officers,
directors, employees, agents or independent contractors from and against all
claims, demands, or legal proceedings (including expenses and reasonable
attorney's fees incurred in connection with the defense of any such matter)
(each a "Claim") that are brought against Manager arising out of the operation
or management of the Project, except with respect to claims arising out of
Manager's gross negligence or willful misconduct. Manager shall defend,
indemnify, and hold harmless Owner and its representative subsidiaries,
affiliates, officers, directors, employees, agents or independent contractors
from all Claims arising out of the gross negligence or willful misconduct of
Manager. The indemnification obligations under this Section 3.7(d) shall survive
termination of this Agreement. (e) Acts of Tenants and Third Parties. In no
event shall Manager have any liability to Owner or others for any acts of
vandalism, trespass or criminal activity of any kind by tenants or third parties
on or with respect to the Property and Owner's insurance shall be primary
insurance without right of subrogation against Manager regarding claims arising
out of or resulting from acts of vandalism, trespass or criminal activity.
Section 3.8 Collection of Monies. Manager shall use its diligent eflorts to
collect all rents and other charges due from tenants, users of garage spaces,
carports, storage spaces (if any), commercial lessees (if any) and
concessionaires (if any) in respect of the Property and otherwise 7



--------------------------------------------------------------------------------



 
[ex1014ecobbassgnmtomgmt019.jpg]
due Owner with respect to the Property in the ordinary course of business,
provided that Manager does not guarantee the creditworthiness of any tenants,
users, lessees or concessionaires or collectability of accounts receivable from
any of the foregoing. Owner authorizes Manager, in its capacity as Manager
pursuant to this Agreement, to request, demand, collect, receive and receipt for
all such rent and other charges and to institute legal proceedings at Owner's
expense, for the collection thereof, and for the dispossession of tenants and
other persons from the Property or to cancel or terminate any lease, license or
concession agreement for breach or default thereunder, and such expense may
include the engaging of legal counsel for any such matter. All monies collected
by Manager shall be deposited in the separate bank account referred to in
Section 5.2 herein. Section 3.9 Manager Disbursements. (a) Manager's
Compensation and Reimbursements. From Gross Collections, Manager shall be
authorized to retain and pay (1) Manager's compensation, together with all sales
or other taxes (other than income) which Manager is obligated, presently or in
the future, to collect and pay to the State or any other governmental authority
with respect to the Property or employees at the Property, (2) the amounts
reimbursable to Manager under this Agreement, (3) the amount of all real estate
tax.es and other impositions levied by appropriate authorities with respect to
the Property which, if not escrowed with any mortgagee, shall be paid upon
specific written direction of Owner before interest begins to accrue thereon;
and (4) amounts otherwise due and payable as operating expenses of the Property
authorized to be incurred under the terms of this Agreement. (b) Debt Service.
The provisions of this Section 3.9 regarding disbursements shall include the
payment of debt service related to any mortgages ofthe Property, unless
otherwise instructed in writing by 0\vner. (c) Third Parties. All costs,
expenses, debts and liabilities owed to third persons that are incurred by
Manager pursuant to the terms of this Agreement and in the course of managing,
leasing and operating the Property shall be the responsibility of Owner and not
Manager. Owner agrees to provide sufficient working capital funds to Manager so
that all amounts due and owing may be promptly paid by Manager. Manager is not
obligated to advance any funds. If at any time there is not sufficient cash in
the account available to Manager pursuant to Section 5.2 with which to promptly
pay the bills due and owing, Manager will request that the necessary additional
funds be deposited by Owner in an amount sufficient to meet the shortfall. Owner
will deposit the additional funds requested by Manager within five days. (d)
Other Provisions. The provisions of this Section 3.9 regarding reimbursements to
Manager shall not limit Manager's rights under any other provision of this
Agreement. Section 3.10 Use and Maintenance of Premises. Manager agrees that it
will not lmowingly permit the use of the Property for any purpose that might
void any insurance policy held by Owner or that might render any loss thereunder
uncollectible, or that would be in violation of Governmental Requirements, or
any covenant or restriction of any lease of the Property. Manager shall use its
good faith efforts to secure substantial compliance by the tenants with the 8



--------------------------------------------------------------------------------



 
[ex1014ecobbassgnmtomgmt020.jpg]
terms and conditions of their respective leases. All costs of correcting or
complying with, and all fines payable in connection with, all orders or
violations affecting the Property placed thereon by any governmental authority
or Board ofFire Underwriters or other similar body shall be at the cost and
expense of Owner. Section 3.11 Annual Business Plan. (a) Submission. No later
than 60 days prior to the end of each Fiscal Year during the tenn of this
Agreement, or such earlier date as reasonably requested by Owner, its lenders or
investors, Manager shall prepare and submit to Owner for Owner's approval, an
Annual Business Plan for the promotion, leasing, operations, repair and
maintenance of the Property for the succeeding Fiscal Year during which this
Agreement is to remain in effect (the "Annual Business Plan"). The Annual
Business Plan shall include a detailed budget of projected income and expenses
for the Property for such Fiscal Year (the "Operating Budget") and a detailed
budget of projected capital improvements for the Property for such Fiscal Year
(the "Capital Budget"). (b) Approval. Manager shall meet with Owner to discuss
the proposed Annual Business Plan and Owner shall approve the proposed Annual
Business Plan within 20 days of its submission to Owner, or as soon thereafter
as commercially practicable. To be effective, any notice which disapproves a
proposed Annual Business Plan must contain specific objections in reasonable
detail to individual line items. If Owner fails to provide an effective notice
disapproving a proposed Annual Business Plan within such 20-day period, the
proposed Annual Business Plan shall be deemed to be approved. Owner acknowledges
that the Operating Budget is intended only to be a reasonable estimate of the
income and expenses of the Property for the ensuing Fiscal Year. Manager shall
not be deemed to have made any guarantee, warranty or representation whatsoever
in connection with the Operating Budget. (c) Revision. Manager may revise the
Operating Budget from time to time, as necessary, to reflect any unpredicted
significant changes, variables or events or to include significant additional,
unanticipated items of revenue and expense. Any such revision shall be submitted
to Owner for approval, which approval shall not be unreasonably withheld,
delayed or conditioned. (d) Implementation. Manager agrees to use diligence and
to employ all reasonable efforts to ensure that the actual costs of maintaining
and operating the Property shall not exceed the Operating Budget either in total
or in any one accounting category. Any expense causing or likely to cause a
variance of greater than ten percent (I 0%) or $25,000, whichever is greater, in
any one accounting category for the current month cumulative year-to-date total
shall be promptly explained to Owner by Manager in the next operating statement
submitted by Manager to Owner. Section 3 .12 Records, Reporting. Manager shall
maintain at the regular business office of Manager or at such other address as
Manager shall advise Owner in writing, separate books and journals and orderly
files, containing rental records, insurance policies, leases, correspondence,
receipts, bills and vouchers, and all other documents and papers pertaining
directly to the Property and the operation thereof. All corporate statements,
receipts, invoices, checks, leases, contracts, 9



--------------------------------------------------------------------------------



 
[ex1014ecobbassgnmtomgmt021.jpg]
worksheets, financial statements, books and records, and all other instruments
and documents relating to or arising from the operation or management of the
Prope1ty shall be and remain the property of Owner and the Owner shall have the
right to inspect such records at any reasonable time upon prior notice; Manager
shall have the right to request and maintain copies of all such matters, at
Manager's cost and expense, at all reasonable times during the term of this
Agreement, and for a reasonable time thereafter not to exceed three years. All
on-site records, including leases, rent rolls, and other related documents shall
remain at the respective Property for which such records are maintained as the
property of Owner. Section 3.13 Financial Reports. (a) Monthly Reports. On or
before the fifteenth (15th) day of each month during the term of this Agreement,
Manager shall deliver or cause to be delivered to Owner's Representative a
statement of cash flow for the Property (on a cash and not an accrual basis) for
the preceding calendar month. All notices from any mortgagee claiming any
default in any mortgage on the Property, and any other notice from any mortgagee
not of a routine nature, shall be promptly delivered by Manager to Owner's
Representative. (b) Annual Reports. Within 45 days after the end of each Fiscal
Year, Manager shall deliver to Owner's Representative a statement of cash flow
showing the results of operations for the Fiscal Year or portion thereof during
which the provisions of this Agreement were in effect. (c) Employee Files.
Manager shall execute and file pnnctually when due all forms, reports and
returns required by law relating to the employment of personnel. Section 3.14
Compliance with Governmental Requirements. Manager shall comply with all laws,
ordinances and regulations relating to the management, leasing and occupancy of
the Property, including any regulatory or use agreements. Owner acknowledges
that Manager does not hold itself out to be an expert or consultant with respect
to, or represent that, the Property currently complies with applicable
ordinances, regulations, rules, statutes, or laws ofgovernmental entities having
jurisdiction over the Properties or the requirements of the Board of Fire
Underwriters or other similar bodies (collectively, "Governmental
Requirements"). Manager shall take such action as may be reasonably necessary to
comply with any Governmental Requirements applicable to Manager, including the
collection and payment of all sales and other taxes ( other than income taxes)
which may be assessed or charged by the State or any governmental entities in
connection with Manager's compensation. If Manager discovers that the Property
does not comply with any Governmental Requirements, Manager shall take such
action as may be reasonably necessary to bring the Property into compliance with
such Governmental Requirements, subject to the limitation contained in Section
3. 5 of this Agreement regarding the making of alterations and repairs. Manager,
however, shall not take any such action as long as Owner is contesting or has
affirmed its intention to contest and promptly institute proceedings contesting
any such order or requirement. If, however, failure to comply promptly with any
such order or requirement would or might expose Manager to civil or criminal
liability, Manager shall have the right, but not the obligation, to cause the
same to be complied with and Owner agrees to indemnify and hold Manager harmless
for taking such actions and to promptly reimburse Manager for expenses incurred
thereby. Manager shall promptly, and in no event later than 72 hours from 10



--------------------------------------------------------------------------------



 
[ex1014ecobbassgnmtomgmt022.jpg]
the time ofreceipt, notify Owner's Representative in writing of all such orders
or notices. Manager shall not be liable for any effort or judgment or for any
mistake of fact or oflaw, or for anything that it may do or refrain from doing,
except in cases of willful misconduct or gross negligence of Manager. ARTICLE4
MANAGER'S COMPENSATION, TERM Section 4.1 Fees Paid to Manager. Commencing on the
date hereof, Owner shall pay to Manager a fee (the "Management Fee"), payable
monthly in arrears, in an amount equal to Three Percent (3.0%) of Gross
Collections for such month. The Management Fee shall not be subject to off-sets
and charges unless agreed upon by the parties. Pass-Through Amounts shall be
collected monthly by Manager, as applicable. Section 4.2 Term. This Agreement
shall commence on the Effective Date, and shall thereafter continue for a period
of one (1) year from the Effective Date, unless otherwise terminated as provided
herein. Thereafter, if neither party gives ·written notice to the other at least
60 days prior to the expiration date hereof that this Agreement is to terminate,
then th.is Agreement shall be automatically renewed on a month-to-month basis.
Section 4.3 Termination Rights. Notwithstanding anything that may be contained
herein to the contrary, Owner may terminate this Agreement at any time by giving
Manager thilt'J (30) days written notice thereof upon a detem1ination of gross
negligence, willful misconduct or bad acts of Manager or any of its employees.
If Owner or Manager shall materially breach its obligations hereunder, and such
breach remains uncured for a period of 30 days after written notification of
such breach, the party not in breach hereunder may terminate this Agreement by
giving written notice to the other. Any notice given pursuant to this Article 4,
shall be sent by certified mail. Section 4.4 Duties on Termination. Upon any
termination of this Agreement as contemplated in Section 4.4, Manager shall be
entitled to receive all compensation and reimbursements, if any, due to Manager
through the date of termination. Within 30 days after any termination, Manager
shall deliver to Owner's Representative, the report required by Section 3.13(a)
for any period not covered by such a report at time of termination, and within
30 days after any such termination, Manager shall deliver to Owner's
Representative, as required by Section 3.13(b), the statement of cash flow for
the Fiscal Year or portion thereof ending on the date of termination. In
addition, upon termination of this Agreement for any reason, Manager will submit
to Owner within 30 days after termination any reports required hereunder, all of
the cash and bank accounts of the Property, including, without limitation, the
Security Deposit Account, investments and records. Manager will, within 30 days
after termination, tum over to Owner all copies of all books and records kept
for the Property. If Manager desires to retain records of the Property, Manager
must reproduce them at its own expense. 11



--------------------------------------------------------------------------------



 
[ex1014ecobbassgnmtomgmt023.jpg]
ARTICLES PROCEDURES FOR HANDLING RECEIPTS AND OPERATING CAPITAL Section 5.1
Security Deposits. Manager shall collect, deposit, hold, disburse and pay
security deposits as required by applicable State law and all other applicable
laws, and in accordance with the terms of each tenanfs lease. The amount of each
security deposit will be specified in the tenant's lease. Security deposits
shall be deposited into a separate non-interest­ bearing account unless
otherwise required by law (the "Security Deposit Account'') at a Depository
selected by Manager and approved by Owner. The Security Deposit Account shall be
established in the name of Manager and held separate from all other of Manager's
funds and accounts, unless Owner informs Manager, in writing that it intends to
hold the Security Deposit Account. If such account is held by Manager, only
representatives of Manager will be signatories to this account. To the extent
possible, the Security Deposit Account shall be fully insured by the Federal
Deposit Insurance Corporation (FDIC). Owner agrees to indemnify and hold
harmless Manager, and Manager's representatives, officers, directors and
employees for any loss or liability with respect to any use by Owner of the
tenant security deposits that is inconsistent with the terms of tenant leases
and applicable laws. Section 5.2 Separation of Owner's Monies. Manager shall
deliver all collected rents, charges and other amounts received in connection
with the management and operation of the Property (except for tenants' security
deposits, which will be handled as specified in this Agreement) to a Depository
selected by Manager and approved by Owner. Section 5.3 Depository Accounts.
Except to the extent that Manager has not complied with its obligations under
Sections 2.4 and 5.2, Owner and Manager agree that Manager shall have no
liability for loss of funds of Owner contained in the bank accounts for the
Property maintained by Owner or Manager pursuant to this Agreement due to
insolvency of the bank or financial institution in which its accounts are kept,
whether or not the amounts in such accounts exceed the maximum amount of federal
or other deposit insurance applicable with respect to the financial institution
in question. Section 5.4 Working Capital. In addition to the funds derived from
the operation of the Property, Owner shall furnish and maintain in the operating
accounts of the Property such other funds as may be necessary to discharge
financial commitments required to efficiently operate the Property and to meet
all payrolls and satisfy, before delinquency, and to discharge all accounts
payable. Manager shall have no responsibility or obligation with respect to the
furnishing of any such funds. Nevertheless, Manager shall, in its capacity as
Manager pursuant to this Agreement, have the right, but not the obligation, to
advance funds or contribute property to satisfy obligations of Owner in
connection with this Agreement and the Property. Manager shall keep appropriate
records to document all reimbursable expenses paid by Manager, which records
shall be made available for inspection by Owner or its agents on request. Owner
agrees to reimburse Manager upon demand for money paid or property contributed
in connection with the Property and this Agreement. Section 5.5 Autho1ized
Signatures. Any persons from time to time designated by Manager shall be
authorized signatories on all bank accounts established by Manager pursuant to
this Agreement and shall have authority to make disbursements pursuant to the
terms of this 12



--------------------------------------------------------------------------------



 
[ex1014ecobbassgnmtomgmt024.jpg]
Agreement from such accounts. Funds may be withdrawn from ali bank accounts
established by Manager, in accordance with this Article 5, only upon the
signature of an individual who has been granted that authority by Manager and
funds may not be withdrawn from such accounts by Owner unless Manager is in
default hereunder. ARTICLE6 MISCELLANEOUS Section 6.1 Assignment. Upon 30 days
written notification, Owner may assign its rights and obligations to any
successor in title to the Property and upon such assigrunent shall be relieved
of all liability accruing after the effective date of such assignment. This
Agreement may not be assigned or delegated by Manager without the prior written
consent of Owner, which Owner may withhold in its sole discretion. Any
unauthorized assignment shall be null and void ab initio, and shall not in any
event release Manager from any liabilities hereunder. Section 6.2 Notices. All
notices required or permitted by this Agreement shall be in writing and shall be
sent by registered or certified mail, addressed in the case of Owner to ST AR
East Cobb, LLC, 18100 Von Karman Avenue, Suite 500, Irvine, CA 92612, Attention:
Kevin Keating; and in the case of Manager to Steadfast Management Company, Inc.,
18100 Von Karman Avenue, Suite 500, Irvine, CA 92612, Attention: Christopher
Hilbert, or to such other address as shall, from time to time, have been
designated by written notice by either party given to the other party as herein
provided. Section 6.3 Enth·e Agreement. This Agreement shall constitute the
entire agreement between the parties hereto and no modification thereof shall be
effective unless in writing executed by the parties hereto. Section 6.4 No
Partnership. Nothing contained in this Agreement shall constitute or be
construed to be or create a partnership or joint venture between Owner, its
successors or assigns, on the one part, and Manager, its successors and assigns,
on the other part. Section 6.5 No Third Party Beneficiary. Neither this
Agreement nor any part hereof nor any service relationship shall inure to the
benefit of any third party, to any trustee in bankruptcy, to any assignee for
the benefit of creditors, to any receiver by reason of insolvency, to any other
fiduciary or officer representing a bankrupt or insolvent estate of either
party, or to the creditors or claimants of such an estate. Without limiting the
generality of the foregoing sentence, it is specifically understood and agreed
that such insolvency or bankruptcy of either party hereto shall, at the option
of the other party, void all rights of such insolvent or bankrupt party
hereunder (or so many of such rights as the other party shall elect to void).
Section 6.6 Severability. If any one or more of the provisions of this
Agreement, or the applicability of any such provision to a specific situation,
shall be held invalid or unenforceable, such provision should be modified to the
minimum extent necessary to make it or its application valid and enforceable,
and the validity and enforceability of all other provisions of this Agreement
and all other applications of such provisions shall not be affected thereby.
Section 6. 7 Captions, Plural Terms. Unless the context clearly requires
otherwise, the singular number herein shall include the plural, the plural
munber shall include the singular and 13



--------------------------------------------------------------------------------



 
[ex1014ecobbassgnmtomgmt025.jpg]
any gender shall include all genders. Titles and captions herein shall not
affect the construction of this Agreement. Section 6.8 Attorneys' Fees. Should
either party employ an attorney to enforce any of the provisions of this
Agreement, or to recover damages for breach of this Agreement, the non­
prevailing party in any action agrees to pay to the prevailing party all
reasonable costs, damages and expenses, including reasonable attorneys' fees,
expended or incurred by the prevailing party in connection therewith. Section
6.9 Signs. Manager shall have the right to place signs on the Property in
accordance with applicable Governmental Requirements stating that Manager is the
manager and leasing agent for the Property. Section 6.10 Survival of
Indemnities. The indemnification obligations of the parties to this Agreement
shall survive the termination of this Agreement to the extent of any claim or
cause of action based on an event occurring prior to the date of tennination.
Section 6.11 Governing Law. This Agreement shall be construed under and in
accordance with the laws of the State and is fully performable with respect to
the Property in the county in which the Property is located. Section 6.12
Competitive Properties. Manager may, individually or with others, engage or
possess an interest in any other project or venture of every nature and
description, including but not limited to, the ownership, financing, leasing,
operation, management, brokerage and sale of real estate projects including
apartment projects other than the Property, whether or not such other venture or
projects are competitive with the Property and Owner shall not have any claim as
to such project or venture or to the income or profits derived therefrom.
Section 6.13 Set Off. Without prejudice to Manager's right to terminate this
Agreement in accordance with the terms of this Agreement, Manager may at any
time and without notice to Owner, set off or transfer any sums held by Manager
for or on behalf of Owner in the accounts (other than the Security Deposit
Account) maintained pursuant to this Agreement in or towards satisfaction of any
of Owner's liabilities to Manager in respect of any sums due to Manager under
this Agreement. Section 6.14 Notice of Default. Manager shall not be deemed in
default under this Agreement, and Owner's right to terminate Manager as a result
of such default shall not accrue, until Owner has delivered written notice of
default to Manager and Manager has failed to cure same within 30 days from the
date ofreceipt of such notice. Section 6.15 Counterparts. This Agreement may be
executed in two or more counterparts, each of which shall be deemed to be an
original. [Signatures appear on following page.] 14



--------------------------------------------------------------------------------



 
[ex1014ecobbassgnmtomgmt026.jpg]
This Property Management Agreement is hereby executed by duly authorized
representatives of the parties hereto as of the Effective Date. OWNER: STAR East
Cobb, LLC, a Delaware limited liability company By: Steadfast Apartment Advisor,
LLC, its Manager By: ~Jk--J,,-/ ,. (.tr J.tiT I/ KeVlJl.... i'-rng, re7r
MANAGER: aCruuo7~STEADFAST MANAGEMENT COlvIP ANY. INC., By: _
_,,~~0:...-----------­ Aria Marie del Rio, Vice President 15



--------------------------------------------------------------------------------



 
[ex1014ecobbassgnmtomgmt027.jpg]
EXHIBIT A ESTIMATED PASS-THROUGH AMOUNTS Benefits Administration 3.0% of total
employee costs IT Infrastructure, Licenses and Support At cost and expense
Marketing/Training/Continuing Education $20.00 p.u.p.y. 16



--------------------------------------------------------------------------------



 
[ex1014ecobbassgnmtomgmt028.jpg]
EXHIBITB THE PROPERTY Rosemont at East Cob is located at 2703 Delk Road,
Marietta, Georgia, in the County of Cobb, and described as follows: The Property
is comprised of twelve buildings with 180 units. Site amenities include resort
style pool, fitness center, business center, sand volley ball court, and a
tennis court. It is situated on 15.17 acres and it was built in 1980. 17



--------------------------------------------------------------------------------



 